UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1668



DONALD ERASMUS THEO-HARDING,

                                                          Petitioner,

          versus


JOHN ASHCROFT,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-240-651)


Submitted:   November 15, 2004         Decided:     December 29, 2004


Before LUTTIG, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Donald E. Keener, Deputy Director, Alison Marie Igoe,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Donald Erasmus Theo-Harding, a native and citizen of

Sierra Leone, petitions for review of an order of the Board of

Immigration     Appeals   (Board)   affirming,   without   opinion,   the

Immigration Judge’s (IJ) denial of his application for asylum,

withholding of removal, and protection under the Convention Against

Torture.

           Theo-Harding challenges the IJ’s determination that he

failed to establish his eligibility for asylum. To obtain reversal

of a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”    INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude Theo-Harding

fails to show the evidence compels a contrary result. Accordingly,

we cannot grant the relief Theo-Harding seeks.

           In addition, we conclude Theo-Harding’s claim that the

Board’s use of the summary affirmance procedure under 8 C.F.R.

§ 1003.1(e)(4) (2004) violated his rights under the Due Process

Clause is foreclosed by our decision in Blanco de Belbruno v.

Ashcroft, 362 F.3d 272 (4th Cir. 2004).      In Blanco de Belbruno, we

held that “the BIA’s streamlining regulations do not violate an

alien’s rights to due process of law under the Fifth Amendment.”

Id. at 283.


                                    - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                        PETITION DENIED




                                - 3 -